Citation Nr: 0328478	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran provided testimony at a videoconference hearing 
in October 2002 before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran currently suffers from a seizure disorder 
that is etiologically related to a motor vehicle accident 
incurred during his military service.


CONCLUSION OF LAW

A seizure disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Thus, for example, even if the record shows in-service 
back injury, current back disability, and post service 
continuity of symptomatology, the Court held in Savage that 
medical expertise is still required to relate the appellant's 
present back disability etiologically to his post-service 
symptoms.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's July 1963 service entrance 
examination is negative for a seizure disorder or other 
neurological problems.  The veteran's service medical records 
show that he was involved in a motor vehicle accident in 
March 1966.  He was examined after the accident, and it was 
shown that there had been no loss of consciousness.  No 
evidence of a concussion or fracture was noted, although the 
veteran suffered a 2 inch laceration of the left frontal area 
of the head, a 1 inch laceration of the upper lip, and a 2 
inch laceration of the left corner of the mouth.  Later that 
month, headaches were noted, in addition to dizzy spells.  
The veteran's July 1967 separation examination reflects a 
laceration to the scalp, accidentally incurred as a result of 
the March 1966 automobile accident.  

Following service, a September 2002 letter from J. T. Cross, 
M.D., indicates that Dr. Cross had last seen the veteran for 
a seizure disorder in 1988.  However, according to the 
veteran, Dr. Cross's records are not available.

Private medical records, dated from January 1999 to July 
2000, reflect treatment for a partial complex seizure 
disorder, with complaints of anxiety and difficulty sleeping.  
A February 1999 treatment record from D. M. Russell, M.D., 
reflects an abnormal EEG due to epileptiform activities from 
the right temporal region, in addition to clinical symptoms 
during one episode of rhythmical activity from that same 
area.  This finding raised a concern about a partial onset 
seizure originating from the right temporal head region.

In June 2000, the veteran was admitted to UAB Hospital for 
continuous EEG monitoring.  At that time, he reported a 
history of "spells" since 1988 or 1989.  Monitoring 
revealed one seizure that arose from the posterior left 
temporal head region and, to a lesser extent, from the 
parieto-occipital head region.  Diagnostic impression was of 
epilepsy characterized by seizures which arose from the 
posterior left hemisphere, suggesting language lateralization 
to the right hemisphere.  

A July 2000 letter from Dr. Russell indicates that he had 
treated the veteran most recently in June 2000.  Dr. Russell 
reported that the veteran had undergone extensive video EEG 
monitoring at UAB Hospital in June 2000, which confirmed that 
he was having multiple seizures.  Dr. Russell opined that 
because the veteran's seizures were inadequately controlled, 
despite high doses of anti-convulsants, the veteran was 
unlikely to be able to work in any occupation.

A December 2000 letter from Dr. Russell reads:

[The veteran] has been a patient of mine.  We 
have been seeing him for difficult to manage 
and partial complex seizures.  The patient 
himself brought records recently that 
detailed a motor vehicle accident when he was 
involved in a head-on collision in March 
1966, in Florida.  At the time, apparently he 
had a laceration of the right frontal head 
region.

The patient himself wondered if this accident 
might have led to his current seizure 
disorder.  This is certainly possible given 
the fact that upon monitoring at UAB it was 
found that he had abnormal electrical 
activity emanating from the frontotemporal 
head region.  This would suggest the 
possibility that he had an injury to the 
right frontal head region that has ultimately 
led to this disorder.  The patient himself 
did not indicate that he had episodes that 
were suspicious of seizures prior to that 
auto accident. . . .

A statement dated in March 2002 from [redacted] indicates 
that the veteran was involved in a head-on collision on the 
morning of March 8, 1966.  An officer asked Mr. [redacted] to help 
remove the veteran from the wreckage because he thought the 
vehicle was going to catch on fire.  Mr. [redacted] indicated that 
the veteran was unconscious and, although he regained 
consciousness, he was "so disoriented and confused that he 
could not think for himself or know what he was doing."

An undated statement from the veteran's wife indicates that 
on the day of the March 1966 motor vehicle accident, the 
veteran was unable to talk to her.  He had several 
lacerations on his face and head, as well as deep scratches 
on his face.  The veteran's wife indicated that, immediately 
after the accident, the veteran started having bad headaches 
with dizziness.  An undated statement from the veteran 
indicates that he never lost consciousness in a subsequent 
1970 accident or at the time of a 1982 fall in the bathtub, 
both of which he described as "minor."

In October 2000, the Social Security Administration (SSA) 
determined that the veteran was entitled to a period of 
disability commencing in January 1999 due to his partial 
complex seizure disorder.

VA outpatient treatment records, dated from October 2001 to 
October 2002, reflect ongoing treatment for complex partial 
seizures.

The veteran and his wife testified at an October 2002 
videoconference hearing.  The veteran stated that he lost 
consciousness during the March 1966 in-service accident.  He 
reported being hospitalized for a two-day period.  When he 
returned home he indicated that he was bruised, sore, and 
swollen.  He also had lacerations on his head, in addition to 
knee injuries.  He testified that he subsequently went to the 
base hospital with headaches and dizziness, where he was 
given aspirin.  Following service, the veteran testified that 
he sought treatment from Dr. Cross and Dr. Russell, who asked 
him about any previous injuries.  In response, the veteran 
reported a "minor" 1970 motor vehicle accident and an 
incident in which he bumped his head on the bathtub in 1982.  
The veteran's wife stated that, since the veteran returned 
from service, the veteran had been "a total[ly] different 
person who had dizziness, who would have headaches. . . 
sometimes bad headaches, sometimes light dizziness, sometimes 
staggering dizziness.  [It] just went on for years and it got 
progressively worse."

The veteran was afforded a VA neurological examination in 
April 2003, when he reported that he had been involved in a 
motor vehicle accident in March 1966.  The veteran stated 
that he did not remember the details of what happened, but 
was hospitalized for two days.  The veteran reported that he 
had subsequent trouble with headaches in Vietnam and 
experienced a "funny sensation," characterized by dizzy 
spells.  Immediately following service, the veteran indicated 
that he had no seizure disorder as far as he knew, but did 
have headaches and dizzy spells.  The veteran stated that in 
his 1970 motor vehicle accident, he only suffered a scratch 
on the back of the head, but was not unconscious or 
hospitalized.  On questioning, the veteran also reported that 
he suffered a bump on the head in 1982, which did not render 
him unconscious.

With regard to etiology of the veteran's seizure disorder, 
the VA examiner offered the following opinion:

I doubt that the injury in the car wreck of 
1970 or the bathtub bump in 1982 had any 
cause or effect as far as his seizure 
disorder is concerned.  I believe that 
probability is probably greater than 50% 
that the car accident in 1966 was the cause 
of his seizure disorder.

Analysis.  The veteran contends that he currently suffers 
from a seizure disorder that was incurred during his military 
service as a result of a motor vehicle accident.  As noted 
above, the veteran's service medical records reflect 
treatment for injuries to the head as a result of a motor 
vehicle accident.  Likewise, there is evidence of headaches 
with dizziness.  The veteran also testified at his October 
2002 hearing that he had had dizziness and headaches since 
the in-service accident.

VA and private medical records have established that the 
veteran has a current diagnosis of a seizure disorder.  The 
question that must be addressed is whether competent and 
probative evidence, i.e., medical evidence, has been 
presented which provides a link between the veteran's current 
seizure disorder and his period of active duty.  In this 
regard, the Board notes that the April 2003 VA examiner 
indicated that it is more than 50 percent likely that the 
veteran's seizure disorder is related to the in-service 
accident.  As such, the aforementioned opinion serves to 
provide a positive correlation between the veteran's seizure 
disorder and service.  The examiner further explained that 
the 1970 motor vehicle accident and the 1982 "bathtub bump" 
incurred by the veteran are not related to his seizure 
disorder.  This opinion is consistent with that of Dr. 
Russell, who stated in December 2000 that the veteran's 
seizure disorder is consistent with an injury to the 
frontotemporal head region, the area affected by the 1966 
accident.

In sum, medical evidence in the instant case establishes that 
the veteran's current seizure disorder is reasonably 
associated with his period of active duty.  Therefore, the 
Board concludes that the evidence is in favor of the 
veteran's claim for service connection for a seizure 
disorder.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  In view of the Board's allowance 
of the veteran's claim, any failure to fully comply with VCAA 
requirements would not be prejudicial to the veteran.


ORDER

Entitlement to service connection for a seizure disorder is 
granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



